 1   AARON D. FORD
       Attorney General
 2   IAN E. CARR, Bar No. 13840
      Deputy Attorney General
 3   State of Nevada
     Bureau of Litigation
 4   Public Safety Division
     100 N. Carson Street
 5   Carson City, NV 89701-4717
     Tel: 775-684-1259
 6   Email: icarr@ag.nv.gov

 7   Attorneys for Defendants Romeo Aranas,
     Isidro Baca, Candis Brockway, Jayson Brumfield,
 8   Javier Castro, Karen Gedney, John Henley,
     Michelle Hicks-Moses, Melissa Mitchell,
 9   Shannon Moyle, Jonathan Perry, and David Vest

10
                                     UNITED STATES DISTRICT COURT
11
                                             DISTRICT OF NEVADA
12

13   ABRAHAM CRUZADO,
                                                                  Case No. 3:16-cv-00690-MMD-WGC
14                                  Plaintiff,

15   v.                                                         ORDER GRANTING MOTION FOR
                                                                 EXTENSION OF TIME TO SERVE
16   ISIDRO BACA, et al.,                                         DISCOVERY RESPONSES FOR
                                                               PLAINTIFF’S RENEWED DISCOVERY
17                                  Defendants                    REQUESTS (ECF Nos. 92, 93, 94)

18                                                                           (Second Request)

19          Defendants, Romeo Aranas, Isidro Baca, Candis Brockway, Jayson Brumfeld, Javier Castro,

20   Karen Gedney, John Henley, Michelle Hicks-Moses, Melissa Mitchell, Shannon Moyle, Jonathan Perry,

21   and David Vest (Defendants) by and through counsel Aaron D. Ford, Attorney General of the State of

22   Nevada, and Ian Carr, Deputy Attorney General, hereby submit their Motion for Extension of Time to

23   Serve Discovery Responses for Plaintiff’s Renewed Discovery Requests (Second Request).        This

24   Motion is based on Federal Rule of Civil Procedure 6(b)(1)(A), the following Memorandum of Points

25   and Authorities, and all papers and pleadings on file in this action.

26   ///

27   ///

28   ///

                                                          1
 1                               MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.        ARGUMENT

 3             Defendants respectfully request a fourteen (14) day extension of time out from the current

 4   deadline (March 6, 2019) to serve additional discovery responses in this case. Counsel for Defendants

 5   is confronted with numerous competing deadlines and a high workload due to staffing changes in the

 6   Office of the Attorney General. Furthermore, Plaintiff has served a large volume of discovery requests.

 7   Defendants have made substantial progress in responding to discovery, and offer the following status

 8   update:

 9   COMPLETED AND SERVED DISCOVERY RESPONSES:

10   Defendant Baca Response to Request for Admissions [Set One]

11   Defendant Brumfield Response to Request for Admissions [Set One]

12   Defendant Brockway Response to Request for Admissions [Set One] (Count II)

13   Defendant Brockway Response to Request for Admissions [Set One] (Count IV)

14   Defendant Castro Response to Request for Admissions [Set One]

15   Defendant Mitchell Response to Request for Admissions [Set One]

16   Defendant Moyle Response to Request for Admissions [Set One]

17   Defendant Moses Response to Request for Admissions [Set One]

18   Defendant Perry Response to Request for Admissions [Set One]

19   Defendant Vest Response to Request for Admissions [Set One]

20   Defendant Henley Response to Request for Admissions [Set One]

21   Defendant Gedney Response to Request for Admissions [Set One]

22   Defendant Aranas Response to Request for Admissions [Set One]

23   Defendant Brockway Response to Interrogatories [Set One]

24   Defendant Gedney Response to Interrogatories [Set One]

25   Defendant Baca Response to Interrogatories [Set One]

26   Defendant Henley Response to Interrogatories [Set One]

27   Defendant Aranas Response to Interrogatories [Set One]

28   Defendant Perry Response to Interrogatories [Set One]

                                                       2
 1   Defendant Mitchell Response to Interrogatories [Set One] (served via postal mail today, July 24, 2018)

 2   Defendant Brumfield Response to Interrogatories [Set One]

 3   Defendant Castro Response to Interrogatories [Set One]

 4   Defendant Moyle Response to Interrogatories [Set One]

 5   Defendant Moses Response to Interrogatories [Set One]

 6   Defendant Vest Response to Interrogatories [Set One]

 7   Plaintiff’s Requests for Production of Documents [Multiple Sets]

 8   Defendant Baca Response to Request for Admissions [Set Two]

 9   Defendant Baca Response to Request for Admissions [Set Three]

10   Defendant Brumfield Response to Request for Admissions [Set Two]

11   Defendant Brockway Response to Request for Admissions [Set Two]

12   Defendant Castro Response to Request for Admissions [Set Three]

13   Defendant Moyle Response to Request for Admissions [Set Two]

14   Defendant Moyle Response to Request for Admissions [Set Three]

15   Defendant Moses Response to Request for Admissions [Set Two]

16   Defendant Moses Response to Request for Admissions [Set Three]

17   Defendant Vest Response to Request for Admissions [Set Two]

18   Defendant Henley Response to Request for Admissions [Set Two]

19   Plaintiff’s Requests for Production of Documents [Third Set]

20   PENDING NEW DISCOVERY RESPONSES:

21   Plaintiff’s Renewed Discovery Requests (ECF No. 92)

22   Plaintiff’s Supplemental Renewed Discovery Requests (ECF No. 93)

23   Court’s Order to Respond to Renewed Discovery Requests (ECF No. 94)

24                                                     ***

25          Defendants respectfully request additional time to serve the remaining discovery responses,

26   especially in light of the large volume of documents requested by Plaintiff. However, such obstacles are

27   currently being resolved and the requested extension of time should afford Defendants adequate time to

28   serve the remaining discovery responses in this case.

                                                        3
 1          Federal Rule of Civil Procedure 6(b)(1) governs extensions of time and provides as follows:

 2                  When an act may or must be done within a specified time, the court may,
                    for good cause, extend the time: (A) with or without motion or notice if
 3                  the court acts, or if a request is made, before the original time or its
                    extension expires; or (B) on motion made after the time has expired if the
 4
                    party failed to act because of excusable neglect.
 5

 6          Defendants’ request is timely and its limited nature will not hinder or prejudice Plaintiff’s case,
 7   but will allow for more thorough responses to Plaintiff’s discovery requests. The requested fourteen
 8   (14) day extension of time should permit Defendants time to adequately research and respond to
 9   Plaintiff’s discovery requests. Defendants assert that the requisite good cause is present to warrant the
10   requested extension of time.
11          For these reasons, Defendants respectfully request a fourteen (14) day extension of time from
12   the current deadline to serve additional discovery responses, with a new deadline to and including
13   Wednesday, March 20, 2019.
14          DATED this 6th day of March, 2019.
15                                                AARON D. FORD
                                                  Attorney General
16

17                                                By:
                                                            IAN E. CARR
18                                                          Deputy Attorney General
                                                            State of Nevada
19                                                          Bureau of Litigation
                                                            Public Safety Division
20
                                                            Attorneys for Defendants
21

22
                                             IT IS SO ORDERED.
23

24
                                             ___________________________
25                                           U.S. MAGISTRATE JUDGE
26
                                                     March 7, 2019
                                             DATED:____________________
27

28

                                                        4
